DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed July 6, 2022 is acknowledged and has been entered.  Claims 1-18 and 21-44 have been canceled.  Claims 45-58 have been added. 

2.	Applicant elected the invention of Group I, 1-18 and 21-44, claims are drawn to a peptide, a composition thereof, and a method of treating cancer in a subject comprising administering to the subject said peptide.  
	Additionally, Applicant elected the species of the invention in which the PD-1 chimeric peptide according to claim 1 comprises a PD-1 B cell epitope consisting of the amino acid sequence of SEQ ID NO: 5, wherein the chimeric peptide comprises the amino acid sequence of SEQ ID NO: 11, in which the synthetic PD-1 peptide according to claim 6 comprises the amino acid sequence of SEQ ID NO: 15, in which the chimeric peptide according to claim 8 comprises a synthetic peptide comprising the amino acid sequence of SEQ ID NO: 19, and in which the composition according to claim 15 comprises a HER-2 B cell epitope as set forth in SEQ ID NO: 28.

3.	Claims 45-58 are pending in the application and have been examined.

Election/Restriction
4.	Upon reconsideration the election and restriction requirement set forth in the Office action mailed January 25, 2022 has been withdrawn in part so as to rejoin the elected species of the invention and the non-elected species of the invention in which the chimeric peptide comprises SEQ ID NO: 5 and an amino acid sequence selected from SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 24, SEQ ID NO: 25, and SEQ ID NO: 26. 

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed application is acknowledged.  
However, claims 53-58 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application, i.e., PCT/US2018/024831 namely March 28, 2018.

Grounds of Objection and Rejection Withdrawn
6.	Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed April 7, 2022.

Specification
7.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is FlowJo™; see, e.g., page 46, line 14 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claim 51 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 51 is drawn to a peptide consisting of the amino acid sequence of SEQ ID NO: 5 and an amino acid sequence selected from SEQ ID NO: 6, SEQ ID NO: 20, […], and SEQ ID NO: 26.  Yet according to the claim the peptide is not a peptide consisting of SEQ ID NO: 5 and, for example, SEQ ID NO: 6, but is actually a peptide that further comprises the amino acid sequence of SEQ ID NO: 7.  A peptide that consists of a first and a second amino acid sequence cannot be a peptide that further comprises a third amino acid sequence.
	It is suggested that this issue may best be remedied by amending claim 51 to recite a peptide consisting of the amino acid sequence of SEQ ID NO: 5, the amino acid sequence of SEQ ID NO: 7, and an amino acid sequence selected from SEQ ID NO: 6, SEQ ID NO: 20, […], and SEQ ID NO: 26, wherein said amino acid sequence of SEQ ID NO: 7 adjoins the amino acid sequence of SEQ ID NO: 5 to the other amino acid sequence. 
For the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention1.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claims 53-58 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method for treating cancer in any given “subject”2 having cancer comprising administering to the subject a chimeric peptide comprising SEQ ID NO: 5, SEQ ID NO: 7, and an amino acid sequence selected from SEQ ID NO: 6, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 24, SEQ ID NO: 25, and SEQ ID NO: 26, wherein the amino acid sequence of SEQ ID NO: 7 adjoins SEQ ID NO: 5 and the other amino acid sequence (e.g., SEQ ID NO: 6).
In contrast to the breadth of the claims, the specification provides only very limited evidence indicating that it is possible to immunize mice using a polypeptide comprising SEQ ID NO: 11 to slow the growth of tumors in the mice.  As before discussed, at page 43 the specification discloses that “[only] mice vaccinated with MVF-PD-1(92-110) showed significant inhibition of tumor growth at Day 14” and that “the studies that showed that epitope 45-64 and 73-90 are not inhibitory and therefore enhance tumor growth”, which underscores the unpredictability of the art.  Given these facts it is once again submitted that it should not be presumed that the claimed invention can be used as intended to treat cancer in any given subject (e.g., a dog or a cat or rabbit).
Although it might be possible to empirically determine if the polypeptide of SEQ ID NO: 11, for example, can elicit an anti-“PD-1” immune response in any given animal that is effective to inhibit the immunosuppressive activity of PD-1 in the animal and by boosting antitumor immunity in the animal act to facilitate the inhibition of the growth of tumors in the animal, Applicant is duly reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See also Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); and University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
	Again, Applicant is reminded that a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  
In fact, at best, given the disclosure, it might only seem obvious to try to use the claimed invention as intended to treat cancer in any given “subject”, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).  
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know in which “subjects” the claimed invention can be used as intended.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

12.	Claims 53-58 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using a peptide consisting of the amino acid sequence of SEQ ID NO: 11, a peptide comprising the amino acid sequence of SEQ ID NO: 11, wherein said peptide is capable of inducing an immune response against a peptide consisting of the amino acid sequence of SEQ ID NO: 5 or a peptide consisting of the amino acid sequence of SEQ ID NO: 11 when administered to an animal, wherein either of said peptides is acylated or amidated, and a composition comprising either of said peptides and further comprising a pharmaceutically acceptable vehicle and optionally an adjuvant and/or a peptide consisting of the amino acid sequence of SEQ ID NO: 28, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice3), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that cancer in any given “subject”4 is effectively treated by administering to the subject a chimeric peptide comprising SEQ ID NO: 5, SEQ ID NO: 7, and an amino acid sequence selected from SEQ ID NO: 6, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 24, SEQ ID NO: 25, and SEQ ID NO: 26, wherein the amino acid sequence of SEQ ID NO: 7 adjoins SEQ ID NO: 5 and the other amino acid sequence (e.g., SEQ ID NO: 6) and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
As before noted, the specification itself provides ample evidence of the unpredictable nature of the art.  In fact, given the disclosure at page 43 of the specification that “[only] mice vaccinated with MVF-PD-1(92-110) showed significant inhibition of tumor growth at Day 14” and that “the studies that showed that epitope 45-64 and 73-90 are not inhibitory and therefore enhance tumor growth”, which underscores the unpredictability of the art, it is submitted that it should not be presumed that the claimed invention can be used as intended to treat cancer in any given subject (e.g., a dog or a cat or rabbit), just because a polypeptide comprising the amino acid sequence of SEQ ID NO: 11 is immunogenic in a mouse and capable of eliciting the production of antibodies that specifically bind to a mouse PD-1 polypeptide, so as to inhibit the growth of tumors in the mice.  So once again it is submitted that because of the unpredictable nature the art, it will be necessary, in general, to empirically determine whether any given “chimeric peptide” encompassed by the claims, including the polypeptide of SEQ ID NO: 11, is in fact capable of stimulating an immune response to a “PD-1” protein in any given subject and then if the immune response that is elicited is effective to reduce the growth of tumors in the subject.  The need to do so would constitute undue experimentation; and therefore it is submitted that the specification fails to reasonably enable the use of the claimed invention without undue experimentation.  
To be clear, in this case, the specification teaches that a chimeric peptide consisting of the amino acid sequence of SEQ ID NO: 11, which comprises two epitopes5 adjoined by a linker consisting of the amino acid sequence of SEQ ID NO: 7, is effectively used to stimulate a humoral immune response in vaccinated mice that results in the production of antibodies that can be used to slow the growth of tumors expressing a human “PD-1” polypeptide comprising the amino acid sequence of SEQ ID NO: 5 in the mice; however the claims are not so limited.  Rather the claims are drawn to a method for treating cancer in a “subject” having cancer by administering to the subject a chimeric peptide comprising SEQ ID NO: 5, SEQ ID NO: 7, and an amino acid sequence selected from SEQ ID NO: 6, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 24, SEQ ID NO: 25, and SEQ ID NO: 26, wherein the amino acid sequence of SEQ ID NO: 7 adjoins SEQ ID NO: 5 and the other amino acid sequence (e.g., SEQ ID NO: 6).  The polypeptide of SEQ ID NO: 11 is just such a chimeric peptide.6  However, as noted above, the specification discloses that the term “subject” is not necessarily a mouse; nor is the “subject” necessarily a human.  In fact, the “subject” may be any of a large number of different animals (e.g., a cow, a horse, a pig, a sheep, a goat, or a rabbit).  Accordingly Applicant is again reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  The specification discloses that the peptide of SEQ ID NO: 5 (“the PD-1 992-110) epitope”) was considered a prime candidate for a vaccine because it was designed on the basis of the binding properties of Nivolumab, an anti-human PD-1 antibody that is used clinically to treat cancer in human patients (see, e.g., page 43, lines 15 and 16).  It might then perhaps be expected that the peptide of SEQ ID NO: 5 can be used to elicit antibodies against human PD-1, which might have the anti-tumor effects of Nivolumab,7 but it cannot be reasonably expected that the peptide will be found capable of eliciting anti-PD-1 humoral responses in any and all “subjects”, which are effective to slow the growth of tumors in those subjects.  This is in part because of the structural and functional differences between “PD-1” polypeptides in different animals.  For example, it is known that the extracellular domains of human PD-1 and mouse PD-1 are only about 62% identical and that as a consequence, as Li et al. (MAbs. 2017 May-Jun; 9 (4): 628-37) suggests,8 it should not be expected that antibodies (as might be elicited by immunizing a given animal using an immunogenic composition comprising the polypeptide of SEQ ID NO: 11) directed against the peptide of SEQ ID NO: 5 (i.e., amino acids 992-110 of human PD-1) will be effective to inhibit the immunosuppressive activity of “PD-1” in any and all animals.  Moreover, given the differences between the immune systems of different animals, it should not be concluded on the basis of the instant disclosure alone that antibodies elicited in any given animal will bind to an epitope of “PD-1” in the animal to inhibit binding of a ligand of PD-1 in the animal or that the antibodies will act to boost antitumor immunity in the animal.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a “chimeric peptide” having the structural features recited by the claims, which is effectively used to stimulate an immune response against a “PD-1” polypeptide; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
13.	Claims 45-50 and 52 are allowable; no other claim is allowed.

14.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Nair et al. (J. Immunol. 2003 Feb 1; 170 (3): 1362-73) teaches the restro-inverso analog of a B cell epitope was found to be unable to bind to any of the antibodies elicited by the native counterpart thereof.
	Tindle et al. (Proc. Natl. Acad. Sci. USA. 1991 Jul 1; 88 (13): 5887-91) teaches the use of a “public” T-helper epitope of a viral protein to provide cognate help for HPV-16 E7 B cell epitopes to enhance the production of antibodies. 
	Nezafat et al. (J. Theor. Biol. 2014 May 21; 349: 121-34) teaches a multi-epitope chimeric peptide for use as a cancer vaccine comprising a pan HLA DR-binding epitope (PADRE).
	Pourseif et al. (Bioimpacts. 2018; 8 (1): 39-52; electronically published December 20, 2017) teaches a poly-epitope antigen comprising B- and helper-T epitopes adjoined by a linker consisting of the amino acid sequence of GPSL (which is identical to SEQ ID NO: 7 as set forth by the instant application); Pourseif et al. teaches this linker acts as a flexible spacer and can provide a free folding potential for T and B cell epitopes independently.
	Athanasiou et al. (Front. Immun. 2017 Jun 13; 8: 684; pp. 1-25) teaches poly-epitope antigens comprising B- and helper-T epitopes adjoined by linkers consisting of the amino acid sequences of AAY or HEYGAEALERAG, the former of which has been documented to support epitope generation and the latter of which provides all five cleavage sites defined for eukaryotic proteasomes.  
	WO9738011-A1 teaches a T-cell stimulatory peptide from measles virus F-protein, which consists of amino acids 286-302 thereof (an amino acid sequence that is identical to SEQ ID NO: 6 as set forth by the instant application).
	U.S. Patent Application Publication No. 20150017194-A1 teaches a peptide of 31 amino acids comprising an amino acid sequence that is 100% identical to SEQ ID NO: 5 as set forth by the instant application.
	WO2005066867-A2 teaches a peptide comprising an amino acid sequence that is 100% identical to SEQ ID NO: 5 as set forth by the instant application.
	WO2016022994-A2 teaches a peptide comprising an amino acid sequence that is 100% identical to SEQ ID NO: 5 as set forth by the instant application, which binds to a ligand of PD-1 to compete for binding to the ligand with PD-1.
	Newly cited, although not prior art, Fessas et al. (Semin. Oncol. 2017 Apr; 44 (2): 136-140) discloses nivolumab binds to an epitope human PD-1 comprising residues in the N-loop. 

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
September 8, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 2172 (II).
        2 The specification defines the term “subject” at page 9 of the specification to mean any individual such as a domesticated animal (e.g., a cat or a dog), livestock (e.g., cattle), birds, or any mammal or primate.
        3 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        4 The specification defines the term “subject” at page 9 of the specification to mean any individual such as a domesticated animal (e.g., a cat or a dog), livestock (e.g., cattle), birds, or any mammal or primate.
        5 One epitope of an epitope of human PD-1 and the other is a Th helper epitope or more particularly a peptide derived from MFV.
        
        6 The polypeptide of SEQ ID NO: 11 is one that is disclosed as having the designation “MVF-PD-1 (92-110)” (see, e.g., Table 5 at pages 34 and 35 of the specification) and comprises, at its N-terminus, the amino acid sequence of SEQ ID NO: 6, a linker comprising the amino acid sequence of SEQ ID NO: 7, and the amino acid sequence of SEQ ID NO: 5 (i.e., the amino acid sequence of amino acids 92-110 of a human “PD-1” polypeptide).
        
        7 Nivolumab acts to inhibit the immunosuppressive activity of human PD-1 to strengthen immune responses directed against tumors.  For review see, e.g., Guo et al. (J. Cancer. 2017 Feb 10; 8 (3): 410-416); see entire document (e.g., the abstract).
        8 See entire document (e.g., page 628).